

117 HR 492 IH: Supporting Veteran Families in Need Act
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 492IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Mr. Zeldin (for himself, Mr. Suozzi, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to make permanent the authority of the Secretary of Veterans Affairs to provide financial assistance for supportive services for very low-income veteran families in permanent housing.1.Short titleThis Act may be cited as the Supporting Veteran Families in Need Act.2.Permanent authority to provide financial assistance for supportive services for very low-income veteran families in permanent housingParagraph (1) of section 2044(e) of title 38, United States Code, is amended by adding at the end the following new subparagraph:(I)The amounts that are appropriated to carry out such subsections for fiscal year 2023 and each fiscal year thereafter..